DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-19-2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see Pre-Appeal, filed 6-21-2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
1.  The following passage if from Applicant’s SPEC:
[0086] Certain embodiments provide solutions for carrying HARQ-ACK feedback information in PUSCH. For instance, in certain embodiments, a wireless communication device jointly channel codes CSI and HARQ-ACK bits, then multiplexes the jointly coded bits with coded data bits and transmits the multiplexed bits on a PUSCH. This approach can avoid puncturing of the coded data bits by the HARQ-ACK bits. In certain other embodiments, a wireless communication device multiplexes coded HARQ-ACK bits, coded CSI bits, and coded data bits such that the HARQ-ACK bits do not puncture the coded data bits. 

	2.  Note that a double patenting rejection still is on the record (See below).  The examiner requests a signed Terminal Disclaimer to overcome this rejection.


“.. thereafter assigning the coded HARQ-ACK bits and coded data bits for transmission on respective second and third sets of resource elements in the PUSCH. 
wherein the first, second and third sets of resource elements do not include any of the same resource elements”.

There are TWO ways in which to interpret the above since it uses the phrase “..the coded HARQ-ACK bits and coded bits for transmission..”:
i.  Since the sentence/phrases uses the word “the”, this is referring back to the original/antecedent phrase, hences these would be the same bits (that are being sent again in a new, separate timeframe/channel).  It is difficult to ascertain from the claim language if that is the case(?).

ii. A second interpretation is that the applicant is merely referring to a total string of data being sent and that there was a first portion initially sent and the remaining portion(s) will be sent on second/third (ie. different) resource elements which do not include the same resource elements.    If the data is sent over time, then any remaining portions cannot reuse the same resource elements since time has passed and the first portion was previously sent (hence it would be impossible to somehow go back and re-use the first resource elements for the remaining portions since time has passed).

Which interpretation is the applicant using??


4.  The applicant’s main arugments focused on puncturing not being used.   The examiner has provided different prior art, Tirrola or Lee, that show multiplexing of the HARQ-ACK, CSI and coded data.   They do not mention puncturing.
Thusly, one skilled sees that there are different manners in which to include all that data into a PUSCH channel, ie. puncturing, multiplexing, etc..  

Lastly, note that the rejection is a 35 USC 103 rejection and the prior art can be arranged in any manner, the examiner chose to keep Earnshaw as the primary reference and then use Tiirola or Lee to cure the difficiency regarding not puncturing the data.   One could also start with one of the other references and use Earnshaw as a secondary reference.
Thusly, one skilled could use the majority of Earnshaw’s invention/design and then adapt it so that puncturing is NOT used, ie. puncturing is replaced with Tiirola’s/Lee’s multiplexing design (to ensure that data bits are not lost due to puncturing).


5.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16)  +  (claim 2 or 3)  +  (claim 4 or 5)  +  claim 6
Independent claims 13 and 16 include the Rank Indicator.  
>> To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,149,286 in view of {Tiriola et al. or Lee et al. US 2013/0163521}. 
The ‘286 patent teaches the entire claim but is silent on NOT puncturing the PUSCH.
See {Tiirola et al. or Lee et al. US 2013/0163521} below cited passages who teach multiplexing of the data and not puncturing.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the 10,149,286 patent, such that puncturing is NOT used, to provide the ability to NOT take data bits from the other data streams which can create problems/errors if too much data is lost due to the puncturing.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw US 2011/0269490 and further in view of Kim US 2013/0194951 and  {Tiirola et al. US 2017/0295564 or Lee et al. US 2013/0163521}. 
As per claims 1, 7, 13 and 16, Earnshaw 2011/0269490 teaches a method of operating a wireless communication device (Abstract, figures) with a memory, processor, and transceiver, comprising: 
Multiplexing coded Channel State Information (CSI) bits jointly with Hybrid Automatic Repeat Request (HARQ) Acknowledgement (HARQ-ACK) bits (note that ABSTRACT teaches “encoding” the data which is well known.  Para #9 teaches MCS which is modulation and coding schemes.  See also figure 10b which shows different types of bits that are coded and transmitted together, ie. CSI, HARQ-ACK, PUSCH DM-RS, etc.); 
  [0110] Accordingly, in one implementation of the present system, the CSI coding rate is adjusted in relation to the number of coded symbols to be allocated for HARQ ACK/NACKs. As the number of coded symbols allocated for HARQ ACK/NACKs increases, the CSI coding rate is increased since fewer modulation symbols are then available for the CSI transmission. In that case, to maintain the same level of reliability of CSI transmissions, the transmit power of the PUCCH may be increased. The base station can instruct the UE to increase the transmit power using transmit power control (TPC). Alternatively, the UE can increase its transmit power autonomously using a preconfigured offset when HARQ ACK/NACK is multiplexed with CSI in CSI-only PUSCH. The offset can be variable with respect to the amount of puncturing, or the number of transmitted HARQ ACK/NACK. Alternatively, the offset could be configured to have a value of zero by the base station such that additional uplink interference does not result. In all cases, the UE cannot increase its transmit power above the maximum possible transmission power that has been configured either for the UE (i.e. the power class of the UE) or by the base station (i.e. the maximum allowable transmission power for a cell).
multiplexing the jointly coded CSI and HARQ-ACK bits with coded data bits; and 
[0005] To facilitate communications, a plurality of different communication channels are established between a base station and a UE including, among other channels, a Physical Downlink Control Channel (PDCCH). As the label implies, the PDCCH is a channel that allows the base station to control a UE during downlink data communications. To this end, the PDCCH is used to transmit scheduling assignment or control data packets referred to as Downlink Control Information (DCI) packets to a UE to indicate scheduling to be used by the UE to receive downlink communication traffic packets on a Physical Downlink Shared Channel (PDSCH) or transmit uplink communication traffic packets on a Physical Uplink Shared Channel (PUSCH) or specific instructions to the UE (e.g., power control commands, an order to perform a random access procedure, or a semi-persistent scheduling activation or deactivation). A separate DCI packet may be transmitted by the base station to a UE for each traffic packet/sub-frame transmission.
[0010] Depending upon the uplink transmission resources available at a particular point in time, the UE may transmit the CSI information within UCI either on a Physical Uplink Control CHannel (PUCCH) resource or multiplexed into a PUSCH (Physical Uplink Shared CHannel) allocation.
[0012] If a PUSCH allocation is available, the CSI information may be first encoded and then multiplexed with an uplink shared channel (UL-SCH) transport block as described in sections 5.2.2.6 and 5.2.2.7 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". http://www.3gpp.org/ftp/Specs/html-info/36212.htm, respectively. If no UL-SCH transport block is present, then the CSI information may be encoded to fill the PUSCH allocation as described in section 5.2.4 of TS 36.212, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 8)". http://www.3gpp.org/ftp/Specs/html-info/36212.htm.
Wherein the multiplexing comprises assigning the coded CSI bits for transmission on a first set of resource elements in the PUSCH (See Earnshaw above, teaches sending the coded CSI bits on at least a first transmission via first set of resources/elements in the PUSCH), and 
thereafter assigning the coded HARQ-ACK bits/coded bits for transmission on second and third sets of resource elements in the PUSCH, wherein the first, second and third sets of resource elements do not include any of the same resource elements (Earnshaw does teach that a specific carrier(s) can be used to signal CSI and then can be deactivated, hence that would leave only other carrier(s)/resources to transmit the HARQ-ACK bits and coded data bits – thusly, the first/second/third sets of resource elements would not include any of the same resource elements):
[0015] In a multi-carrier network implementation providing the functionality described above (e.g., allowing for explicit or implicit deactivation of carriers), there are several important considerations. A UE may be assigned certain uplink resources for reporting CSI information about the currently activated downlink carriers. In that case, it is important to ensure that those resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers. Furthermore, it is important that a UE be capable of indicating to a base station which (and possibly how much) CSI information (i.e. for which downlink carriers) is included in a particular control feedback transmission.
[0119] FIGS. 10a and 10b are illustrations of example subframes showing an alternative encoding of HARQ ACK/NACK information proximate to one or more reference symbols (RS). FIG. 10a illustrates a subframe including CSI for 4 carriers. The CSI information is distributed throughout the resource blocks, with CSI from one carrier being intermingled with CSI for another carrier. FIG. 10b illustrates the subframe of FIG. 10a including puncturing HARQ ACK/NACK transmissions. Referring to FIG. 10b, in contrast to FIG. 9b, the HARQ ACK/NACK data may be encoded proximate to one or more reference signals encoded within the resource block. As shown in FIG. 10b, the HARQ ACK/NACK data is encoded proximate to the PUSCH DM-RS puncturing the CSI for carrier 2. Accordingly, with reference to FIG. 10b, one option when constructing the subframe would be to layout the CSI assignments such that the CSI being punctured was mapped to the resource elements next to the reference symbols (e.g., any of columns 230 in FIG. 10a). The other CSI values would be further away from the reference symbols. To rotate through the different carriers when puncturing, the physical resource element CSI assignments could also rotate as a function of time (e.g. SFN). For example, CSI1 might be mapped to the REs next to the RS this time (and thus be punctured by the ACK/NACKs), while next time CSI2 might be mapped to those REs (and thus CSI2 gets punctured next time).
transmitting the multiplexed coded HARQ-ACK bits, coded CSI bits and coded data bits on a physical uplink shared channel (PUSCH) – (See above, such as Para #110).
But is silent on thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on resource element(s) in the PUSCH (i.e. in that exact order, i.e. CSI bits first, then HARQ-ACK bits and then coded data bits last) AND such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits.  
Earnshaw does not elaborate on the order in which the CSI/HARQ/Data is multiplexed, nor does he state that he doesn’t puncture the data.  Earnshaw merely states that in addition to CSI, the UE data may also include HARQ ACK information (see Para #8 - In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information).    He also shows in Figures 9a-10b the frame/subframe/resource element structure for CSI, coded data and puncturing HARQ-ACK data BUT there is no discussion on the exact order in which the frame is filled.   Lastly, he teaches that modifications within the spirit/scope of the teachings can be made (see Para’s #141-142), thusly one skilled would be motivated to modify the order in which the data is added to the frame/subframe/resource element(s).
At least Kim (US 2013/0194951 – See PTO 892) teaches in Figure 4 an order in which the data bits are multiplexed with CSI bits (#420) and then the HARQ-ACK bits are added (#430).
Furthermore, Applicants Admitted Prior Art (AAPA), pertinent but not cited teaches that the channel coded CSI bits are added, then the coded data bits are interleaved, then the HARQ-ACK bits are added last (See Para #17).
Thusly, one skilled sees that Earhshaw allows for different designs within the spirit/scope, Kim teaches data bits are multiplexed with CSI bits and then HARQ-ACK bits are added (also the AAPA teaches that CSI bits are added first, then coded data bits, then the HARQ-ACK bits).  So a choice in design exists since the prior art is readily modifiable, there are obvious to try modifications with predicatable results being the outcome (ie. there are only a finite number of ways in which to order the data that is to be added to the frame/subframe/resource element(s) and they all lead to the same result of the data being multplexed and transmitted.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Earnshaw, such that thereafter assigning the coded HARQ-ACK bits and coded bits for transmission on respective second and third sets of resource elements in the PUSCH, to provide the ability to multiplex the data together in different orders for flexibility.
With regard to “..such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits.”, the examiner notes that Tiriola et al. or Lee et al. US 2013/0163521 teach multiplexing of the data (in a PUSCH channel) and not puncturing, which reads on the claim.  
i.  Tiirola et al. US 2017/0295564 teaches (figure 2) that data, CQI symbols, ACK/NACK symbos, etc. are multiplexed together:
[0020] LTE UL multiplexing in a case where UCI (Uplink Control Information) such as HARQ-ACK and CSI is multiplexed with PUSCH within the sub-frame, is depicted in FIG. 2. FIG. 2 illustrates control and data multiplexing within a SC-FDMA symbol (block). In order to maintain single carrier properties of a transmitted signal, data and different control symbols are multiplexed prior DFT. Data and different control fields (ACK/NACK, CQI/PMI, rank indicator) are coded and modulated separately before multiplexing them into the same SC-FDMA symbol block.  Using a selected symbol level multiplexing scheme, the ratio between the data symbols and control symbols is accurately adjustable within each SC-FDMA block. In the case of UCI on PUSCH with rank>1 (UL SU-MIMO defined in Rel-10), in an approach defined for ACK/NACK/RI, UCI is replicated to each layer, symbols are time-aligned, and layer/CW specific scrambling is performed. The approach defined for ACK/NACK/RI corresponds to rank=1 transmission with random pre-coding.   In the case of UCI on PUSCH with rank>1 (UL SU-MIMO defined in Rel-10), in an approach defined for CQI/PMI, UCI is transmitted within one CW, and mapping onto two layers in the case of rank=3 and rank=4 is performed.
ii.  Lee et al. 2013/0163521 teaches that various data is MULTIPLEXED together (and not punctured), ie. data, CSI, CQI, rank or precoding matrix and HARQ-ACK data into the PUSCH channel, which reads on the claim:
[0057] Uplink control information (UCI) transmitted from the UE to the BS is transmitted through a control channel or a data channel in an uplink subframe. When UCI is transmitted through a data channel, the UCI is multiplexed with data of the UE. For example, when there is a need to transmit channel state information (CSI) such as channel quality information (CQI), rank information (RI), or a precoding matrix information (PMI) and/or Acknowledgement (ACK)/Negative ACK (HARQ-ACK) in a subframe to which PUSCH transmission has been allocated, the UE may multiplex data (for example, UL-SCH data) with the CSI and/or the HARQ-ACK and transmit the multiplexed data to the BS through a PUSCH.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits, to provide the ability to not steal/rob bits from other data streams which can inherently cause problems/errors.
With further regard to claims 13 and 16, note that Earnshaw, the AAPA (pertinent but not cited) and Lee or Tiiriola all teach support for multiplexing Rank Indicator bits into the PUSCH channel:
EARNSHAW:  [0059] In the present system, for example, when the CSI information for two downlink carriers is multiplexed into a common PUCCH resource, the base station and the UE agree upon which bits of the information payload correspond to which CSI information. For example, the total payload size could consist of 8 information bits and two allocated resources for CSI, with the first 4 information bits representing the CQI value for a first carrier, and the second 4 information bits representing the CQI value for a second carrier. Alternatively, the total payload size could consist of 10 information bits and two allocated resources for CSI, with bits 1-4 representing the CQI value for the first carrier, bit 5 representing the RI (Rank Indicator) for the first carrier, bits 6-9 representing the CQI value for the second carrier, and bit 10 representing the RI for the second carrier. Other CSI field multiplexings are also possible, and could be configured via RRC signaling. 
AAPA (pertinent but not cited): [0017] In LTE, control information can also be carried in the PUSCH instead of the PUCCH. Thus, data and control information can be multiplexed in the PUSCH. The control information can include e.g.:   
- Channel state information (CSI) which may further be comprised of channel 
quality indicator (CQI) and precoding matrix indicator (PMI) bits 
- Rank indicator (RI) 
- HARQ-ACK feedback 
Coded RI bits are placed in PUSCH SCFDMA symbol #1, #5, #8 and #12 starting from the bottom. The REs occupied by the coded RI bits are avoided by the coded CSI and data bits. 

Tiirola (From Para #20) “..data and different control symbols are multiplexed prior DFT. Data and different control fields (ACK/NACK, CQI/PMI, rank indicator) are coded and modulated separately before multiplexing them into the same SC-FDMA symbol block”.

Lee (FROM Para #57):  “..When UCI is transmitted through a data channel, the UCI is multiplexed with data of the UE. For example, when there is a need to transmit channel state information (CSI) such as channel quality information (CQI), rank information (RI), or a precoding matrix information (PMI) and/or Acknowledgement (ACK)/Negative ACK (HARQ-ACK) in a subframe to which PUSCH transmission has been allocated, the UE may multiplex data (for example, UL-SCH data) with the CSI and/or the HARQ-ACK and transmit the multiplexed data to the BS through a PUSCH”.


As per claims 2 and 8, the combo teaches claim 1, wherein the multiplexing comprises:
 assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and 
thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH, and 
thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH.   (See above which teaches that various design choices exist to re-arrange the order in which the data can be multiplexed and one skilled would arrive at a design that supports the order listed above).





As per claim 3 and 9 teaches claim 1, but is silent on wherein the multiplexing comprises assigning the CSI bits for transmission on a first set of resource elements in the PUSCH, and thereafter assigning the coded data bits for transmission on the third set of resource elements in the PUSCH, and thereafter assigning the coded HARQ-ACK bits for transmission on the second set of resource elements in the PUSCH.  
At least the AAPA teaches this manner of placing the coded bits into the resource elements, then the coded bits and finally the HARQ-ACK bits (AAPA teaches claim 3 Para #17, see right below “According to the LTE specifications TS 36.212, v13.0.0” which teaches placement of the CSI bits, then the coded data bits, then then the HARQ-ACK bits)


As per claims 4, 10 and 14, the combo teaches claim 2/8/12, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the HARQ-ACK bits, followed by the coded data bits (See at least Kim in figure 4 who teaches a multiplexer/interleaver (#420/#430) that can achieve the order listed when combined with Earnshaw/AAPA teachings).  Again, there is a choice of design as to how one skilled would order the interleaving which is finite and obvious to try.


As per claim 5, 11 and 17 teaches claim 3/8/13/16, wherein the multiplexing further comprises configuring an input for an interleaver, comprising the coded CSI bits, followed by the coded data bits, followed by the HARQ-ACK bits.  
Kim teaches an “interleaving/multiplexing” function where the CSI bits and Data bits are multiplexed/interleaved and then followed by interleaving/multiplexing in the HARQ-ACK bits (figure 4, #420, #430).  NOTE further that the other references teach multiplexing, which is a synonym for interleaving.
With further regard to claims 14 and 17, note that Earnshaw and Tiirola/Lee all teach suport for Rank Indicator, hence Kim’s interleaving/multiplexing function would include the interleaving of the Rank Indicator as well (since it is included in Earnshaw’s/AAPA’s data stream/PUSCH channel – See Para #59).
NOTE that interleaving and multiplexing are synonymous (See Chung, from IDS US 2015/0189646, pertinent but not cited):.[0074] Channel interleaving multiplexes control information and UL-SCH data on PUSCH resources. More specifically, channel interleaving includes a process of mapping of control information and UL-SCH data to a channel interleaver matrix corresponding to PUSCH resources.




Claims 6, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw/Kim/{Tiirolo or Lee} and further in view of Koo.  
As per claims 6, 9, 12, 15 and 18, the combo teaches claim 1/7/13/16, but is silent on further comprising: 
determining whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value; and 
performing the multiplexing as a consequence of the determination.
Koo 2011/0205981 teaches using a threshold level and performing or not performing the HARQ ACK bits jointly:
  [0007] To address collision handling, if there is no collision between HARQ ACK/NACK and channel state information (CSI) for a subframe, CSI may be transmitted on PUSCH without data (only CSI) or PUCCH, but if there is a collision between HARQ ACK/NACK and CSI for a subframe, only HARQ ACK/NACK may be transmitted for this subframe, while no CSI may be transmitted. CSI may be dropped in such embodiments. Alternatively, in the event of a collision between HARQ ACK/NACK and CSI for a subframe, both HARQ ACK/NACK and CSI may be transmitted on PUSCH without data or PUCCH. In another alternative, HARQ ACK/NACK may be transmitted on PUCCH format 2 or DFT-S-OFDM-based format and CSI may be transmitted on PUSCH without data simultaneously or on PUSCH with data if data is present. In the event of a collision between ACK/NACK and positive SR in a same subframe, a WTRU may be configured to drop ACK/NACK and transmit only SR. The WTRU may be configured to drop ACK/NACK only if the HARQ ACK/NACK payload size exceeds a threshold that may be provided via higher layer signaling by the network or predetermined. These and additional aspects of the current disclosure are set forth in more detail below.
As seen above, HARQ ACK/NACK data and CSI data can be transmitted on PUSCH with/without data and collisions can occur.  Koo teaches that the WTRU/UE may drop ACK/NACK if the HARQ ACK/NACK payload exceeds a threshold, hence one skilled interprets that a threshold level can be used to determine if/when the HARQ ACK/NACK packets should (or should not) be included in the joint coding/multiplexing.
It would have been obvious to one skilled in the art at the time of the invention's filing, to modify Earnshaw such that it determines whether the number of HARQ-ACK bits or coded HARQ-ACK bits is greater than a threshold value AND performing the channel coding HARQ-ACK bits jointly with the CSI bits as a consequence of the determining, to provide a threshold level as to when the joint multiplexing should occur to alleviate any collision issues (or understand when collisions should/shouldn’t be an issue).



Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends as follows:
(Independent claim 13 or 16)  +  (claim 2 or 3)  +  (claim 4 or 5)  +  claim 6
Independent claims 13 and 16 include the Rank Indicator.  
>> To make independent claims 1 and 7 allowable using the above template, please include the Rank Indicator data bits as well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414